Citation Nr: 0025339	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (original) evaluation for 
residuals, fracture of metacarpal ring and little fingers, 
right hand, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel





INTRODUCTION

The appellant served on active duty in the United States Air 
Force from June 1982 to September 1985.  He also served as a 
member of a National Guard unit between December 1991 and 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

After a review of the record, the Board concludes that 
additional development of the record is required prior to 
further appellate consideration of the appellant's case.  
Specifically, the Board notes that the record does not 
clearly distinguish between symptoms of the appellant's non-
service connected Raynaud's Phenomenon, noted in VA 
compensation examinations conducted in April 1999 and October 
1999 and any symptoms of his service-connected residuals, 
fracture of metacarpal ring and little fingers, right hand.  
On these examinations, he reported pain, weakness and 
swelling.  The appellant graded his pain as a "7" on a ten-
point scale, with "10" being excruciating pain on the April 
1999 examination and a "7-8" out of 10 on the October 1999 
examination.  He indicated that he experiences throbbing pain 
with any type of difficult activity.  Grip strength was 3.5/5 
in the right hand on the April 1999 examination.  However, on 
the October 1999 examination it was noted that his ability to 
work in cold environments was limited due to the Raynaud's 
condition, although the examiner did not specify to what 
extent his ability to work was limited.  Moreover, the Board 
observes that following the October 1999 examination, the 
appellant filed a statement in January 2000 contending that 
many of the findings reported on this latter examination were 
inaccurate, specifically, with respect to his ability to pick 
up objects and his grip strength.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court of Appeals for Veterans Appeals 
(the Court) mandated that 38 C.F.R. §§ 4.40 and 4.45, which 
address pain among other factors, are applicable to cases 
involving joint motion.  As it clear that his has pain with 
movement of the joints in his right hand, the DeLuca factors 
are for consideration, but additional medical-evidentiary 
development is needed to address the extent of his pain in 
light of his Raynaud's condition and the aforementioned 
discrepancies between the findings reported on the October 
1999 VA examination and the appellant's January 2000 
statement.

As this claim is well grounded based on the appellant's 
contentions, see Shipwash v. Brown, 8 Vet. App. 218 (1995), 
the duty to assist includes the duty to develop the pertinent 
facts by conducting a current and thorough medical 
examination.  See 38 C.F.R. § 3.159 (1999); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (citing Allday v. Brown, 7 Vet. 
App. 517, 526 (1995), "where the record does not adequately 
reveal the current state of the claimant's disability and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination," particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should schedule the appellant 
for an appropriate VA compensation or 
fee-basis examination to determine the 
nature and extent of impairment caused by 
his service-connected disability 
involving fractures of the metacarpal 
ring and little fingers of his right 
hand.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examination.  All appropriate diagnostic 
tests and studies deemed necessary to 
render the opinions requested, and to 
assess the severity of this disability, 
to include neurological testing and x-
rays, if appropriate, should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  The examining physician 
should be specifically requested to 
provide a complete and detailed 
discussion of all functional limitations 
associated with the condition, 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the disability has 
upon daily activities.

The examination should also address the 
degree of severity and medical findings 
for related traumatic arthritis, 
limitation of motion, ankylosis, etc., 
and other impairments pursuant to the 
applicable diagnostic codes as well as 
for any existing neurological impairment, 
if appropriate.  The examinations must 
also cover range of motion (ROM) testing 
where applicable, and should report the 
exact ROM of the affected joint or 
joints.  The ROM results should be set 
forth in degrees, and the report should 
include information as to what is 
considered "normal" range of motion.  
If the appellant does not cooperate in 
such testing, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how the appellant's failure to fully 
cooperate with ROM testing impacts the 
validity of the medical examination.  The 
examination should further address the 
extent of functional impairment 
attributable to any reported pain, and in 
so doing, should include a detailed 
account of all related pathology for each 
disability evaluated, including arthritis 
or neurological disorder, if found to be 
present.

Moreover, the examination must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the affected joints of the 
fingers of the right hand and provide an 
opinion as to how these factors result in 
any limitation of motion and/or function 
of the affected joints.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If an 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.

Finally, the examiner should attempt to 
differentiate any symptoms of the 
appellant's service-connected right hand 
disability and his non-service connected 
Raynaud's Phenomenon, to the extent 
possible.  In this regard, the examiner 
should comment on whether, and to what 
degree, pain, swelling and decreased 
strength are attributable to the service-
connected disorder as opposed to 
Raynaud's Phenomenon, to the extent 
possible.  A complete rationale for all 
conclusions reached must be provided.

2.  The appellant should be given 
adequate notice of any scheduled 
examination.  If he fails to report for 
an examination, this fact must be noted 
in the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  The RO 
should specifically review the 
examination reports to determine if they 
meet the requirements specified above.  
If a report is deficient in any manner or 
fails to include adequate responses to 
the specific opinions requested, it must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

4.  Following completion of the above, 
the RO should readjudicate the issue of 
entitlement to an increased (original) 
evaluation for right hand disability with 
consideration of all the evidence of 
record.  Consideration should be afforded 
to all applicable laws and regulations, 
as well as to all appropriate diagnostic 
codes, including the Court's holdings in 
DeLuca, 8 Vet. App. 202 (1995) for 
additional functional loss due to any of 
the factors set forth under 38 C.F.R. 
§§ 4.40 and 4.45, and in Esteban v. 
Brown, 6 Vet. App. 259 (1994) as to any 
potential entitlement to separate ratings 
for scar, neurological or arthritic 
involvement that does not violate 38 
C.F.R. § 4.14.  The RO should also 
consider whether an extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321(b)(1).  Finally, as this case 
involves an appeal arising from the 
assignment of an initial or original 
rating, the RO should determined whether 
staged ratings are in order.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In the 
event the benefits sought are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.
Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


